United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                     July 27, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 04-31103
                           Summary Calendar



RAYMOND GIUFFRIA,

                                      Plaintiff-Appellant,

versus

BELLSOUTH TELEPHONE COMPANY,

                                      Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 2:03-CV-3235
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Raymond Giuffria appeals following the district court’s

grant of summary judgment to the defendant in this civil action.

Giuffria alleged in his complaint that Bellsouth committed fraud

by billing him for America Online (“AOL”) services to which he

did not subscribe.

     “This court reviews a district court’s grant of summary

judgment de novo, applying the same legal standards as the

district court.”     Am. Home Assurance Co. v. United Space


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-31103
                                -2-

Alliance, LLC, 378 F.3d 482, 486 (5th Cir. 2004).   Giuffria

argues that the bills Bellsouth sent to him were fraudulent.

However, he fails to show a genuine issue of material fact with

respect to the elements for a cause of action for fraud, and his

largely conclusional brief is insufficient to meet his summary

judgment burden.   See Little v. Liquid Air Corp., 37 F.3d 1069,

1075 (5th Cir. 1994)(en banc); see also Guidry v. United States

Tobacco Co., Inc., 188 F.3d 619, 627 (5th Cir. 1999).

     The district court’s judgment is AFFIRMED.